Citation Nr: 0506837	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a perforated 
colon as a result of medical treatment by the Department of 
Veterans Affairs in September 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for residuals of a perforated colon as a result of 
medical treatment by the Department of Veterans Affairs in 
September 2001.  The veteran filed a timely appeal to this 
adverse determination.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not show that the veteran suffered 
additional chronic disability as a result of a VA colonoscopy 
on September 21, 2001, and further, the evidence does not 
show that the perforation was proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of VA, or was not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a perforated colon as a result of medical treatment by the 
Department of Veterans Affairs in September 2001 is not 
warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in November 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his compensation 
claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in May 2002, in the statement of the case (SOC) issued 
in June 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes VA inpatient and outpatient treatment notes, 
hospitalization notes, and surgical reports for the period 
surrounding the veteran's September 21, 2001 colonoscopy and 
September 22, 2001 surgical perforation repair, a VA medical 
examination report and opinion addressing the veteran's claim 
of negligence in the performance the September 21, 2001 
colonoscopy, and several personal statements made by the 
veteran in support of his claim.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability which resulted from a VA colonoscopy that was 
conducted at the Hines VA Medical Center (VAMC) on September 
21, 2001.  He claims that this procedure resulted in a 
perforation to his colon, which was surgically repaired, but 
which continues to cause painful defecation, constipation, 
and weight loss. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  

However, for claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997, amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See also 
VAOPGCPREC 40-97.  In this case, as the veteran's claim was 
filed in November 2001, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2004).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (2004).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2004).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (2004).

A review of the treatment notes and surgical and operative 
reports contained in the veteran's claims file reveals that 
in September 2001, the veteran was found to be suffering from 
drop in hemoglobin and anemia.  As a result, he underwent 
both an esophagogastroduodenoscopy and a colonoscopy on 
September 21, 2001 to determine if there was bleeding and to 
stop any bleeding found.  During the colonoscopy, multiple 
arteriovenous malformations (AVMs) were found.  The veteran 
underwent "electrocautery to coagulate these areas of 
potential GI bleed as the source for his drop in 
hemoglobin."  The veteran was then released from the 
hospital.  While at home, the veteran experienced increasing 
abdominal pain.  He returned to the emergency room the 
following day, September 22, 2001, at which time abdominal x-
rays revealed free air in the abdomen.  He was taken to the 
operating room, where an exploratory laparotomy revealed a 1 
centimeter perforation in the right colon at the area of the 
cecum.  The veteran underwent a right colon resection, with 
no complications during surgery or during recovery at the 
hospital.  The veteran was released on September 27, 2001.  
The veteran now states that he has suffered from pain, 
constipation and weight loss as a result of the colon 
perforation.  

The Board observes that on September 20, 2001, the day prior 
to his colonoscopy, the veteran signed a consent form.  This 
form, entitled "Informed Consent," indicated consent for 
two procedures, namely "EGD (esophago-gastro-duodenoscopy) 
with possible biopsy, polypectomy, stricture dilation, 
varical sclerotherapy, variceal banding," and "colonoscopy 
with possible biopsy, polypectomy, treatment of bleeding."  
This form included the following statement of request:  "The 
nature and purpose of the operation or procedure, possible 
alternative methods of treatment, risks involved, and 
potential complications have been fully explained to me.  I 
acknowledge that no guarantees have been made to me 
concerning the results of the operation/procedure."  

The procedures to be performed were explained as follows:  
"Insert a flexible scope with a light at the end into the 
esophagus and stomach to look for abnormalities or causes of 
bleeding; to biopsy tissues; to stop any bleeding.  Then to 
insert a similar scope with a light at the end into the 
rectum and around the colon to find and remove colon polyps, 
biopsy abnormal tissues, treat causes of bleeding."  The 
form included the following risk statement:  "The peri-
operative risks and expected course of rehabilitation have 
been discussed with the patient.  Risks of the procedure:  
bleeding, perforation, infection - mostly after a biopsy or 
removal of polyps."  The form concluded with the statement, 
"I understand the nature of the proposed procedure(s), 
attendant risks, and expected results as described above.  I 
hereby request such procedure(s) be performed."  The veteran 
signed this form on the patient signature line, and a witness 
signed as well.

In March 2002, the RO requested a VA physician's opinion to 
address his contention that he sustained additional 
disability as a result of the September 21, 2001 VA 
colonoscopy, and further, that this additional disability was 
a result of fault or negligence, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable by the surgeon.  In April 2002, a VA 
specialist in the colon, muscles, arteries and veins examined 
the veteran and submitted a medical opinion regarding the 
veteran's claim.  He indicated that he had reviewed the 
veteran's claims file, including the September 2001 medical 
records from the Hines VCAMC, in formulating his opinion.  
The examiner recounted the history of the veteran's procedure 
as follows:

The record indicates that on September 
21, 2002, he underwent a colonoscopy 
because of anemia.  Multiple A-V 
formations were found and cauterized.  He 
did develop abdominal pain that evening.  
He went to the emergency room and x-rays 
revealed abdominal free air indicating a 
perforated colon.  He had emergency 
exploratory laparotomy and a right colon 
perforation was found.  He underwent an 
extended right colon resection.  The 
records states [sic] that there were no 
complications during surgery and he had a 
normal recovery.  

The examiner noted that 3 of the 4 areas of AVMs were in the 
right colon, and that as he underwent electrocautery to 
coagulate these areas to prevent a gastrointestinal bleed, 
this procedure was more likely than not a cause of the right 
cecal perforation.  He thus concluded that it was not the 
colonoscopy per se that caused the perforation, but rather 
the electrocauterization.  

Examination of the veteran showed no abnormalities, with no 
masses, tenderness, deformity or organ enlargement.  The 
examiner rendered a diagnosis of post right colon resection 
for perforation of the colon as a consequence of colonoscopy 
as described.  The examiner then opined "I believe it is not 
at least as likely as not that the exams and surgery at Hines 
either caused his current complaints or resulted in any 
disability or aggravation of prior existing disabilities."  
He noted that the veteran understood that the colon 
perforation he sustained was a possible complication of 
colonoscopy before the procedure.  He then concluded "I 
believe that perforation of the colon per say [sic] does not 
indicate any carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault."

Following a review of the evidence, the Board concludes that 
the evidence does not show that the veteran sustained 
additional chronic disability as a result of the VA 
colonoscopy on September 21, 2001.  While it is clear that 
the colonoscopy, or, more specifically, the 
electrocauterizations conducted during the colonoscopy, 
resulted in a perforation of the colon, this perforation was 
successfully repaired the next day, and the veteran has not 
objectively been shown to suffer from any current 
complications or residuals of the perforation.  While the 
veteran has attributed several of his current complaints to 
this perforation, the only medical professional who has 
addressed this contention is the April 2002 VA examiner, who 
concluded, following a review of the record and an 
examination of the veteran, that "it is not at least as 
likely as not that the exams and surgery at Hines either 
caused his current complaints or resulted in any disability 
or aggravation of prior existing disabilities."

Furthermore, even if it were to be established that the 
veteran had suffered additional chronic disability as a 
result of the perforation, the evidence does not show either 
that:  (1) the proximate cause of the perforated colon was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgery; or that (2) the proximate cause of 
the perforation was an event which was not reasonably 
foreseeable.  

The only medical opinion addressing the veteran's contention 
that "whoever did this procedure was not qualified" and 
"erred" during the procedure, thus committing negligence in 
performing the colonoscopy, is the April 2002 VA medical 
opinion, which held that "perforation of the colon per say 
[sic] does not indicate any carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of 
fault."  The examiner offered this opinion following a full 
review of the record, including the operative reports and the 
pre- and post-surgery treatment notes, and supported his 
conclusion with a detailed rationale.  

Similarly, as to the claim that colon perforation was not 
"reasonably foreseeable," the Board observes that while the 
April 2002 VA examiner indicated that the perforation of the 
colon from the colonoscopy was not reasonably foreseeable, he 
also stated that it is a known complication of colonoscopy in 
a small percentage of cases.  Further, the examiner indicated 
that the veteran stated that he understood that colon 
perforation was a possible complication of colonoscopy before 
the procedure.  More importantly, the Board notes that the 
consent form signed by the veteran on September 20, 2001 
specifically stated that colon perforation was a risk of the 
procedure, one which the veteran acknowledged and willingly 
accepted in writing.  Accordingly, the Board finds that the 
colon perforation was "reasonably foreseeable."  

The Board notes that following the VA examiner's April 2002 
opinion that "it would appear that the colonoscopy per se is 
not the cause of the perforation, but rather the 
electrocauterization" of the veteran's AVMs during the 
procedure, the veteran submitted a statement attached to his 
VA Form 9 appeal indicating "I may have given permission to 
complete the colonoscopy but I did not give permission to do 
the electrocauterization that has been stated caused the 
perforation.  I should have been notified of this problem so 
I could have had the choice to have it performed."  However, 
the Board observes that the September 20, 2001 consent form 
signed by the veteran indicated that the veteran's 
colonoscopy involved inserting a flexible tube into the colon 
"to find and remove colon polyps, biopsy abnormal tissues, 
[and] treat causes of bleeding." (emphasis added).  As 
indicated in numerous VA hospitalization and treatment 
records, the electrocauterization was performed to treat 
causes of bleeding in the colon.  Of note is a September 22, 
2001 VA operative report which states that the veteran 
underwent "electrocautery to coagulate these areas [AVMs] of 
potential GI bleed as the source for his drop in 
hemoglobin."  In other words, the electrocauterization does 
not appear to be ancillary to the veteran's colonoscopy, but 
rather was the actual purpose of the procedure, which, as 
noted above, was performed for the stated goal of treating 
the veteran's anemia/drop in hemoglobin by stopping any 
bleeding.  As such, the Board finds that the consent form, by 
its own terms, includes the electrocauterization of AVMs as 
part and parcel of the procedure for which the veteran 
indicated his consent.

Thus, following a review of this evidence, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran suffered additional disability as a result 
of the VA colonoscopy on September 21, 2001, and, further, 
that any such additional disability was proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of VA in furnishing the 
surgical treatment, or was not reasonably foreseeable.  As 
such, the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a perforated 
colon as a result of medical treatment by the Department of 
Veterans Affairs in September 2001 is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


